Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “…supporters..”, “support information detection unit…”, and “…mounting state determiner…” in claim 15; “…fastenable part…” and “…extension part…” in claim 18; “…supporters…” in claim 25; and “…mounting state determiner…” in claim 29.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15, 16, and 21 - 29 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by U.S. Pub. No. 20180319497 A1 to Priest et al. (“Priest”).

Regarding claim 15, Priest teaches a flight equipment comprising: an aerial vehicle (50) having a body and at least one rotor (80) held on the body (see fig. 4 at least); a plurality of supporters (legs) mounted to the aerial vehicle and supporting a protective member (82) stretched therebetween so as to surround an outside of the body (fig. 4); a support information detection unit configured to detect support information indicating a support state of the protective member (¶0102; the support information pertains to counterbalancing problems that might be encountered); and a mounting state determiner (604) configured to determine whether the support state of the protective member is suitable or unsuitable, based on the support information (the connection 604 determines and supports the weight of the aerial vehicle; ¶0103 at least).

Regarding claim 16, Priest’s teaching, wherein the support information detection unit has a sensor (RF sensor) applied to the protective member (¶¶0065, 0166).

Regarding claim 21, Priest’s teaching, wherein the mounting state determiner is arranged on the supporter (as illustrated in fig. 4).

Regarding claims 22 and 23, Priest’s teaching, further comprising: an annunciator (warning light) configured to announce information corresponding to an identifiable determination information result of the mounting state determiner (¶¶0050, 0080).

Regarding claim 24, Priest’s teaching, further comprising: a takeoff controller configured to determine whether to permit takeoff of the flight equipment, based on a determination result of the mounting state determiner (the flight of the unmanned vehicle is subject to flight constraints; ¶¶0066, 0068, 0071, 0085 at least).

Regarding claims 25 and 26, Priest’s teaching further comprising an information processing apparatus configured to wirelessly communicate with the flight equipment and to control flight of the flight equipment, wherein the aerial vehicle transmits a determination result of the takeoff controller to the information processing apparatus (¶¶0006, 0058 – 0060, 0062, 0083, 0084, 0090 at least).

Regarding claim 27, Priest’s teaching, further comprising, an information processing apparatus configured to wirelessly communicate with the flight equipment (¶¶0006, 0058 – 0060, 0062, 0083, 0084, 0090 at least) and to control flight of the flight equipment wherein the aerial vehicle transmits a determination result of the mounting state determiner to the information processing apparatus (¶¶0050, 0080), and the information processing apparatus has a takeoff controller configured to determine whether to permit takeoff of the flight equipment, based on the determination result of the mounting state determiner (the flight of the unmanned vehicle is subject to flight constraints; ¶¶0066, 0068, 0071, 0085 at least).

Regarding claim 28, Priest teaches a flight system comprising: flight equipment and an information processing apparatus configured to wirelessly communicates with the fight equipment and to control flight of the flight equipment (¶¶0006, 0058 – 0060, 0062, 0083, 0084, 0090 at least; fig. 4), wherein the flight equipment has: an aerial vehicle (50) having a body and at least one rotor (80) held on the body (see fig. 4 at least); a plurality of supporters (legs) mounted to the aerial vehicle and supporting a protective member (82) stretched therebetween so as to surround an outside of the body (fig. 4); a support information detection unit configured to detect support information indicating a support state of the protective member (¶0102; the support information pertains to counterbalancing problems that might be encountered); and a mounting state determiner (604) configured to determine whether the support state of the protective member is suitable or unsuitable, based on the support information acquired by the support unit (the connection 604 determines and supports the weight of the aerial vehicle; ¶0103 at least).

Regarding claim 29, Priest teaches an aerial vehicle (50) having a body and at least one rotor (80) held on the body (see fig. 4 at least); a plurality of supporters (legs) mounted to the aerial vehicle and supporting a protective member (82) stretched therebetween so as to surround an outside of the body (fig. 4); a support information detection unit configured to detect support information indicating a support state of the protective member (¶0102; the support information pertains to counterbalancing problems that might be encountered); and a mounting state determiner (604) configured to determine whether the support state of the protective member is suitable or unsuitable, based on the support information (the connection 604 determines and supports the weight of the aerial vehicle; ¶0103 at least).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Priest as applied to claim 15 above, directly or indirectly, and further in view of U.S. Pub. No. 20190127051 A1 to Miyawaki et al (“Miyawaki”).

As discussed above, Priest teaches all of the limitations of the claim(s), but is not explicit on the sensor being a (plurality of) strain sensor(s) configured to detect deformation of the supporter and determination of unsuitability based on difference between a maximum and minimum values.

However, Miyawaki teaches, in the same field of endeavor of flight equipment, a (plurality of) strain sensor(s) (14) configured to detect deformation (from item 4) of the supporter and determination of unsuitability based on difference between a maximum and minimum values (the unsuitability is based on the difference in air flows (pressure distribution quantity) over the moving surface of item 13/19; note ¶0026; see figs. 1, 3, 8).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Priest’s teaching by including a (plurality of) strain sensor(s) configured to detect deformation of the supporter and determination of unsuitability based on difference between a maximum and minimum values as evidenced by Miyawaki in order to monitor the physical quantity of pressure distribution over the flight equipment; hence, enhancing safety.

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
(The prior art of record does not reasonably support a flight equipment wherein a supporter has: 4PRELIMINARY AMENDMENTAttorney Docket No.: Q254356Appln. No.: National Stage of PCT/JP2018/047365a fastenable part mounted to an aerial vehicle and extending substantially perpendicularly to a rotation axis of a rotor; and an extension part attached to a distal end portion of the fastenable part and extending substantially parallel to the rotation axis of the rotor, and a strain sensor is arranged on the extension part.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached PTO-892.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955. The examiner can normally be reached M-R 0430-1430.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YONEL BEAULIEU
Examiner
Art Unit 3663



/YONEL BEAULIEU/Primary Examiner, Art Unit 3663